Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-21, 23-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oh (Chemically-modified graphene sheets as an active layer for ecofriendly metal electroplating on plastic substrate) Thin solid films 521 (2012) 270-274 in view of  
 Lin (US 2016/0026846) in view of Lin (US 2016/0079001) or Lin in view of Lin 2 in view of Oh.
Oh teaches forming a coating on a plastic substrate by coating it with graphene and using it for electroplating such as a Ni layer (see abstract). 
The graphene can be single layers or few or multiple layer graphene. 
The polymer can be a (PET) polymer (see abstract), which is a polyethylene. 
The graphene can be a graphene oxide (See abstract). The graphene oxide can be reduced to improve conductivity therefore rendering obvious the claimed levels of non-carbon materials or oxides dependent upon the desired level of conductivity.  
Multiple graphene sheets are deposited onto the polymer in a dispersion per part (a) the metal is electroplated onto the graphene, per part (b). 
The graphene can be a combination of a single to a few layers of graphene rendering obvious the claimed thickness which would be expected by one of ordinary skill to overlap.  
Oh teaches that etching can be used as a treatment to adhere layers or plasma treatment (See Introduction and (4)).  
The etchant can be chromic acid (See introduction). 
Regarding claims to etching and claim 25, the process can be a plasma etched process (See (4)). This process is considered to be less abrasive than chromic acid treatment according to Oh and therefore would be expected to produce the smaller pores as claimed absent a showing to the contrary or it would render the desire for low pore sizing as claimed. The Examiner notes that alternatively the art does not teach pores or openings therefore is considered less than the claimed value as claimed.  
Oh teaches potassium permanganate and acetic acid (acid, KMno4, see experimental section).
The polymer is immersed in a metalized bath (See electroplating part 5).
The article of Oh is not limited in its use and is capable of use as claimed. No patentable distinction or structural difference is seen.   
Oh does not teach conductive fillers or additives, the optional resin adhesive or some of the specific materials of the dependent claims.  
Lin (US 2016/0026846) teaches a polymer layer with a graphene layer deposited thereon which can comprise an adhesive resin including the resin claimed (See [0024, 0042] claims). The rejection specifically says that Lin teaches the claimed polymer and cites the claims for support. Applicant has failed to address these clear teachings.   
Specifically, in addressing applicant’s arguments, Lin (US 2016/0026846) teaches both a polyamide (or Nylon as claimed) and a polyimide and combinations thereof (See clam 7 at least). Lin therefore is considered to teach or encompass a polyamide imide as claimed in claim 1 or alternatively, it would have been obvious to one of ordinary skill to provide the claimed polymer given the teachings of Lin above for forming conductive surfaces.   Lin teaches conductive fillers can be deposited in solution with the graphene sheet layer to form a conductive layer (See [0040]). The conductive fillers can be the same claimed by applicant. Meeting the newly claimed limitations.
Regarding claim 6, the term “and the like” is open ended language wherein the cited polymers are considered “the like” to the extent defined.  
Lin teaches the conductive layer is no thicker than about 10 micrometers or 100nm to 10 micrometers, within the claimed range or providing an overlapping range that would be obvious to provide (see [0015, 0040]). 
The conductive fillers are less than 100nm thickness (see claims). 
Lin teaches polyfunctional compounds including neopentyl glycol, epoxy or acrylate resin (see claim 10).
Lin teaches the same hardening polyfunctional epoxy monomers such as “diglycerol triglycidyl ether” and “polypropylene glycol diglycidyl ether” (See claims 12).  
The resin may also provide a curable resin as claimed (See claim 11).  
The polymer is the same polymers claimed by applicant (See claims). 
Lin (US 2016/0079001) teaches forming a graphene layer for an electronic device comprising a graphene or graphene oxide can be functionalized (such as a carboxyl or hydroxyl group) or dopes with boron or nitrogen (See [0040, 0055]).  The graphene contains an overlapping percentage of graphene with non-carbon material or elements as claimed that would be obvious to provide. 
It would have been obvious to one of ordinary skill in the art at the time of filing to provide conductive filler material, or functionalized or doped graphene in order to enhance conductivity or tailor it to specific conductive devices; providing adhesives as a protective film over the graphene or to adhere the graphene to the polymer layer more effectively.  It would further have been obvious to provide graphene or graphene oxide reduced or not depent upon the desired film properties and therefore meeting the claimed non reduced limitations or rendering it obvious to provide as both materials are considered suitable for formation of the film.  
It would further have been obvious to provide adhesives or polymer layers known to be useful in the art for forming electrical devices as above substituting known materials for the polymer or adhesive layer to provide for the same purpose; the formation of a polymer/graphene electrical device. 
Regarding the adhesive to graphene ratio claimed, it would have been obvious to provide a particular ratio that optimizes the graphene layers conductivity but provides adhesion and through routine experimentation achieve the claimed ratios such as claim 26.  Regarding claims 27-28, the adhesive conductive fillers are “optional” and therefore not required.  Regarding claims to specific functions, the article is the same composition and therefore could function as claimed. For instance, the article could be played with by a child and therefore could be a child’s toy as claimed. No compositional or structural difference is seen.



Claims 1-21, 23-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oh (Chemically-modified graphene sheets as an active layer for ecofriendly metal electroplating on plastic substrate) Thin solid films 521 (2012) 270-274 in view of  
 Lin (US 2016/0026846) in view of Lin (US 2016/0079001), , as above, still further in view of Jeon (US 2012/0149897)
The above previously cited art such as Oh does not teach the limitation of claim 8.
Jeon (US 2012/0149897) teaches nitrogen doping of graphene using arene groups that is cheaper with higher yield for electrical applications (See figures, abstract and claims particularly claim 2). 
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to provide  doping of graphene using arene groups that is cheaper with higher yield for electrical applications (See figures, abstract and claims particularly claim 2). 



Response to Arguments
Applicant's arguments filed 6/21/2022 have been fully considered but they are not persuasive. 
Specifically, in addressing applicant’s arguments, Lin (US 2016/0026846) teaches both a polyamide (or Nylon as claimed) and a polyimide and combinations thereof (See clam 7 at least). Lin therefore is considered to teach or encompass a polyamide imide as claimed in claim 1 or alternatively, it would have been obvious to one of ordinary skill to provide the claimed polymer given the teachings of Lin above for forming conductive surfaces.  
Rejection maintained.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL H MILLER whose telephone number is (571)272-1534. The examiner can normally be reached M-TH 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL H MILLER/Primary Examiner, Art Unit 1783